Exhibit 10.4

DISTRIBUTION AGREEMENT

THIS DISTRIBUTION AGREEMENT (“Agreement”), is by and between INGRAM MICRO INC.
(“Ingram Micro”), a Delaware corporation, located at 1600 E. St. Andrew Place,
Santa Ana, California 92705, and WEBSENSE, INC., a Delaware corporation
(“Vendor”), located at 10240 Sorrento Valley Road, San Diego, California 92121.
The effective date (“Effective Date”) of this Agreement shall be the date of the
last signature set forth below.

 

1. DISTRIBUTION SCOPE

1.1 Product. Vendor agrees to authorize Ingram Micro and/or its resellers to
market and distribute the Vendor’s proprietary software applications
(“Software”) together with subscriptions to access certain Vendor-owned
proprietary databases of URL addresses, software applications or other content
(“Databases”) (collectively the “Products”), subject to the terms set forth in
this Agreement including its exhibits, solely to resellers (“Resellers”) and not
directly to customers of such Resellers (“End-Users”). Additional terms are
included in Exhibits A – D. Vendor agrees that each Reseller will be subject to
Ingram Micro’s standard Sales Terms and Conditions, located at
www.ingrammicro.com, at the time of purchase for such Product and such Product
is also subject to Vendor’s then –current Subscription Agreement that each
End-User must accept to enable Product download. Ingram Micro agrees to use
reasonable efforts to promptly notify Vendor of any breach by any Reseller or
End-User of any term of the Subscription Agreement of which it becomes aware and
to take such action as is reasonably requested by Vendor to protect Vendor
interests in the Products. Ingram Micro will not modify or copy any Product;
however, Ingram Micro may bundle the Software along with other software or
hardware and distribute the Software to its Resellers. No minimum purchase is
required and no ordering restrictions shall apply. Vendor shall provide Ingram
Micro with not less than thirty (30) days prior written notice of Product
discontinuance including alternatives and cessation of Product production.
Vendor agrees to provide information regarding new Products, Price changes,
Product changes, or Product discontinuance in an electronic format determined by
Ingram Micro and mutually acceptable to Vendor.

1.2 Territory. Vendor grants to Ingram Micro and its Affiliates as defined above
the exclusive (as set forth below), nontransferable right to market and
distribute the Products to its Resellers in the United States and Canada (the
“Territory”). Unless otherwise agreed between the parties, this exclusivity
shall be effective for one (1) year after the execution of this Agreement;
thereafter, Vendor grants to Ingram Micro and its Affiliates the nontransferable
right to market and distribute the Products to its Resellers in the United
States and Canada on a non-exclusive basis. Notwithstanding the foregoing,
although Vendor agrees to use commercially reasonable efforts to direct its
resellers to Ingram Micro, this exclusivity shall apply only to Vendor’s sale of
its Products through other distributors in the Territory, not to sales by Vendor
directly to its Resellers or its other customers or when its Products are a
component of another product. Additionally, the parties agree that they will
meet approximately one hundred eighty (180) days after the execution of this
Agreement to review the exclusivity arrangement and if this arrangement is not
working to the parties’ mutual satisfaction, mutually agree to terminate the one
(1) year exclusivity requirement. Any Ingram Micro Affiliate located within the
United States or Canada that elects to distribute Products in its local region
will determine if it will purchase Products from Ingram Micro in accordance with
this section or purchase Products directly from Vendor. Any other Ingram Micro
Affiliate outside of the United States or Canada that elects to distribute
Products in its local region will determine if it will purchase Products from
Ingram Micro in accordance with this section or purchase Products directly from
Vendor’s affiliate, Websense International Limited (“Vendor’s Affiliate”). If
the Affiliate chooses to purchase Products directly from either Vendor or
Vendor’s Affiliate, the Affiliate and Vendor (or Vendor’s Affiliate) shall enter
into a separate agreement governing the terms of such purchases.

 

2. TERM

The initial term of this Agreement is one (1) year from the Effective Date.
Unless terminated as set forth in Section 11.20 below, this Agreement will
automatically renew for successive one (1) year terms unless either party
provides written notice of termination no less than thirty (30) days prior to
the anniversary date.

 

3. PRODUCT AVAILABILITY, INFORMATION, MARKETING SUPPORT & REPORTING

3.1 Product Availability. Vendor shall provide Ingram Micro with new Product
development and Product revisions information prior to notification of new
Product announcements or introductions. Vendor shall use commercially reasonable
efforts to notify Ingram Micro of new Product or Product revisions introduction
at least thirty (30) days prior to marketplace introduction, but under no
circumstances will Vendor notify Ingram Micro of any new Product or Product
revisions later than Vendor’s other distributors or resellers, and shall make
such Product available for distribution by Ingram Micro no later than the date
it is first offered for general sale in the marketplace.



--------------------------------------------------------------------------------

Ingram Micro Inc. Distribution Agreement

 

3.2 Information. Vendor agrees to provide the following information to Ingram
Micro:

(a) Data, images, photos, logos, and other varieties of information regarding
Vendor’s products and services provided by Vendor to Ingram Micro (collectively
“Information”) solely for distribution or use by Ingram Micro through its
catalog, the World Wide Web (internet), Intranet, Fax, CD-ROM, Floppy disk,
broadcast, e-mail, and other electronic or printed media (“Electronic
Resources”). Vendor hereby grants Ingram Micro a royalty-free, non-exclusive
worldwide license to market, sub-license, distribute, display, perform, transmit
and promote the Information in furtherance of this Agreement through the
Electronic Resources, provided Ingram Micro complies with Vendor’s guidelines
for use of the Information. Vendor agrees that it is both necessary and of
mutual benefit to the parties that the Information be as current and error-free
as is commercially feasible. Vendor agrees to update the Information regularly.
Both parties agree that the Electronic Resources and Information contained
therein will be made available to users registered with Ingram Micro.
Information may also be made available to Ingram Micro customers, non-registered
users, or other entities or persons transacting business with Ingram Micro.
Ingram Micro shall not be required to screen, edit, or monitor Information prior
to its distribution by Electronic Resources, but may do so at its discretion so
long as it complies with Vendor’s guidelines for use of the Information.

(b) Public information reasonably requested by Ingram Micro from time to time
for the purpose of assessing Vendor’s financial position. Such information
includes, without limitation, quarterly financial statements including no less
detail than as required by the U.S. Securities and Exchange Commission in a 10-Q
statement provided that such information is made available in the public domain.

(c) Notification of changes to Vendor’s name, address, any sale of substantially
all of its assets or any sale of any subsidiary or affiliate of Vendor or of any
change in the control of Vendor, whether effected by merger or stock sale all of
which shall be provided promptly upon public disclosure of such information.

3.3 Information. Ingram Micro agrees to provide the following information to
Vendor:

(a) Public information reasonably requested by Vendor from time to time for the
purpose of assessing Ingram Micro’s financial position. Such information
includes, without limitation, quarterly financial statements including no less
detail than as required by the U.S. Securities and Exchange Commission in a 10-Q
statement provided that such information is made available in the public domain.

(b) Notification of changes to Ingram Micro’s name, address, any sale of
substantially all of its assets or any sale of any subsidiary or affiliate of
Ingram Micro or of any change in the control of Ingram Micro, whether effected
by merger or stock sale all of which shall be provided promptly upon public
disclosure of such information.

3.4 Marketing Support. Vendor shall provide to Ingram Micro, its employees, and
its customers reasonable amounts of sales literature, advertising materials and
training to support Product sales and reasonable amounts of demonstration
Product and training to support Product sales, all at no cost to Ingram Micro.

3.5 Reporting.

(a) Ingram Micro. Ingram Micro will provide Vendor access to standard monthly
sales-out and weekly inventory reports in an electronic format as determined by
Ingram Micro. If Vendor requests non-standard sales data or other information
(“Data”) such Data may be subject to the additional terms of a separate
fee-based Point of Sale Report License Agreement (“POS Agreement”).

(b) Vendor. Vendor will provide Marketing Reports in the form as mutually agreed
between the parties including Ingram Micro’s market share with Vendor and co-op
Vendor reports including expenditures to date. Reports shall be provided within
thirty (30) days after the end of the applicable quarter or as mutually agreed
upon by the parties.

 

4. PRICING

4.1 Favorable Terms. Vendor agrees that the prices, discounts, and marketing
funds (collectively “Prices”), offered to Ingram Micro under this Agreement are
now and should continue to be at least as favorable as those offered to any of
Vendor’s distributors of substantially similar size and that purchase similar
quantities of Products and that compete with Ingram Micro in the Territory
(“Ingram Micro Competitors”). If Vendor offers more favorable Prices to any
Ingram Micro Competitors, it shall extend such Pricing to Ingram Micro.

4.2 Special Pricing. Vendor may offer special Product pricing, discounts,
rebates or incentives (“Special Pricing”) to Ingram Micro and/or to Ingram Micro
customers. Vendor agrees that all such Special Pricing shall be designated as a
marketing incentive. Ingram Micro shall have no obligation to recover any such
Special Pricing from a customer, or reimburse Vendor for any such Special
Pricing, in the event (i) the customer returns Product to Ingram Micro after
receiving written approval from Vendor for such return or Ingram Micro returns
Product to Vendor pursuant to Vendor’s prior written approval of said return
that may have been the subject of Special Pricing or (ii) Ingram Micro’s
customer fails to comply with Special Pricing terms. Notwithstanding the
foregoing, all Special Pricing will be subject to a separate agreement between
the parties.



--------------------------------------------------------------------------------

Ingram Micro Inc. Distribution Agreement

 

4.3 Subscription Fees. Subscription Fees will be Vendor’s then current published
list price attached as described in Exhibit D which may be updated from time to
time.

4.4 Purchase Orders (“PO”). Products shall be ordered by Ingram Micro by
submitting purchase orders which specify the following Reseller and End-User
information: name of Reseller and End-User companies, the name and e-mail
address of End-User contact, the Vendor part number that corresponds to the
Product ordered, the SKU identifying the number of Seats for each End-User which
shall have a unique identifier as agreed between the parties, Ingram Micro
invoice number and price per SKU and the start and end date of the applicable
subscription(s). Ingram Micro agrees that all orders of five thousand
(5,000) seats or more must be accompanied by Vendor’s Subscription Order Form,
the current form of which is attached as Exhibit B that has been signed by the
End-User. The parties agree that it is the responsibility of the Vendor to
verify that the Vendor’s Subscription Order Form has been signed prior to
acceptance of the applicable Purchase Order. All purchase orders placed with
Vendor for Products by Ingram Micro shall be subject to acceptance in writing by
Vendor referencing Ingram Micro’s Purchase Order Number; however, Vendor shall
be deemed to have accepted a Purchase Order if it fulfills such Purchase Order.
Vendor agrees to consider any return requests by Ingram Micro or Ingram Micro’s
customers on a case-by-case basis. Vendor is under no obligation to accept
returns under this Agreement.

 

5. TRADEMARK USE

5.1 Use and Ownership of Marks. Each party recognizes the other party’s
ownership and title to its respective trademarks, logos, service marks and trade
names, including those related to the Products and the Information, whether or
not registered (collectively “Marks”). Each party grants to the other party a
limited license to use such party’s Marks in connection with the marketing and
distribution of the Products subject to such party’s trademark and usage
guidelines and prior written approval. Each party may not use the other party’s
Marks in advertising, promotion, and publicity of the Products without the
express written consent of the other party. Any consent to use a party’s Marks
will be conditioned upon compliance with the most current guidelines for use of
Marks. Upon request by the other party, the party owning Marks shall provide
Marks guidelines (or equivalent guidance) to the other. Any unauthorized
modification to Marks is expressly prohibited. Neither party shall acquire any
rights in Marks of the other nor will it act to impair the rights of the other
party in and to such Marks.

5.2 Domain Locations. Each party shall maintain ownership and administration of
the addresses on the World Wide Web (“Domain Locations”) that have been
registered on its behalf and neither party may establish any Domain Locations on
behalf of the other party without its consent. Upon termination, each party
agrees to assign to the other party any rights it may have in any domain names
or adwords that include the other party’s Marks.

 

6. MARKETING

6.1 Launch Funding. In addition to the marketing allowances identified below,
Vendor agrees to provide mutually agreed upon launch funding to Ingram Micro for
Product launch and awareness activities commensurate with the Product and
customer segments being targeted. Such activities may include training, sales
and customer communication and tools, Vendor and Product listing in Ingram
Micro’s online catalog, and recruiting services. Initial launch funding shall be
provided to Ingram Micro via check or wire transfer as agreed between the
parties.

6.2 General Marketing Allowances. Vendor agrees to establish a general
cooperative marketing allowance as mutually agreed by the parties (or the
allowance offered by Vendor to Ingram Micro Competitors, if greater) of the
amount of Product invoices submitted by Vendor to Ingram Micro (or the marketing
allowance offered by Vendor to Ingram Micro Competitors, if greater) to cover
the costs of Product advertising and/or promotions by Ingram Micro or its
customers. Notwithstanding the foregoing, all marketing activities, including
but not limited to the payment of marketing funds, will be subject to separate
written agreements between the parties.

6.3 Special Marketing Allowances. Exclusive of general marketing allowances,
Vendor may, from time to time, provide special marketing allowances to Ingram
Micro or selected customer groups (e.g., to government resellers). Any
advertising and promotions subject to these special marketing allowances shall
be submitted to Vendor for review and approval prior to implementation, and
Vendor shall not unreasonably withhold or delay such approval.



--------------------------------------------------------------------------------

Ingram Micro Inc. Distribution Agreement

 

6.4 Payment of Marketing Funds. Payment of marketing funds will be made in
accordance with separate marketing agreements prior to the commencement of such
activities.

6.5 Programs. Ingram Micro may, in its sole discretion, offer marketing programs
and services to Vendor including but not limited to corporate communications
programs, launch programs and reseller pass-through opportunities. The costs, as
well as terms and conditions of such programs are outlined in their respective
program agreements.

6.6 Email. Each party consents to the other party sending messages of an
informational, advertisement or technical nature via e-mail.

 

7. WARRANTY

7.1 General Warranty. Vendor represents and warrants that (i) it has full power,
right and authority to enter into this Agreement and all necessary licenses to
provide the Product for resale and (ii) the Product will perform in substantial
conformance with the then current Vendor published documentation under normal
use for the term of each End-User Subscription. Vendor’s sole obligation and any
Ingram Micro, Reseller’s and/or End-User’s sole remedy is to correct any
significant deviation from the specifications in a manner determined by Vendor;

THE FOREGOING WARRANTIES ARE IN LIEU OF ALL OTHER WARRANTIES EXPRESS OR IMPLIED,
INCLUDING BUT NOT LIMITED TO, IMPLIED WARRANTIES OF MERCHANTABILITY AND FITNESS
FOR A PARTICULAR PURPOSE WITH RESPECT TO DEFECTS IN THE PHYSICAL MEDIA,
OPERATION OF THE SOFTWARE AND THE DATABASES, AND ANY PARTICULAR APPLICATION OR
USE OF THE SOFTWARE AND THE DATABASES.

Ingram Micro agrees, and will notify and encourage its Resellers to not make any
representations or warranties with respect to the Products other than the
limited warranties made by Vendor under this Agreement.

7.2 End-User Warranty. Vendor shall provide a warranty statement with the
Product for End-User benefit.

7.3 Harmful Code Warranty. Except as set forth below, Vendor represents and
warrants that, to its knowledge, the Products will not contain any virus or any
other contaminant or disabling devices including, but not limited to, codes,
commands or instructions enabling, directly or indirectly, access, alteration,
deletion, damage or disablement of the Products, or known viruses, expiration,
time-sensitive devices, adware, spyware, malware or other harmful code or
malicious programs that would adversely affect the end-user’s experience or
inhibit the End-User’s use of the Products. Notwithstanding the foregoing,
Ingram Micro acknowledges and agrees that the Products are activated through the
use of a Vendor-issued Subscription Key and that upon expiration of an End-User
paid up subscription period, Vendor will deactivate the Subscription Key and the
Products will cease to function.

 

8. INDEMNIFICATION

8.1 Vendor Indemnity. Vendor will defend, indemnify and hold Ingram Micro
harmless from and against any and all damages, liabilities, costs and expenses
(including but not limited to attorneys’ fees) arising out of or incurred by
Ingram Micro in connection with or as a result of any third party claim or
proceeding made or brought against Ingram Micro with respect to any allegation
that (i) Vendor’s Product, acts, omissions, misrepresentations, or gross
negligence caused personal or bodily injury or tangible property damage , or
(ii) there has been any material breach or default by Vendor in the performance
of Vendor’s obligations under this Agreement.

8.2 Intellectual Property Indemnity. Vendor shall defend, indemnify and hold
Ingram Micro and its customers harmless from and against any claims, demands,
liabilities, or expenses (including attorney’s fees and costs) incurred by
Ingram Micro arising from the alleged infringement of any third party’s patent,
copyright, trademark, trade secret or other proprietary right by reason of the
manufacture, sale, marketing, or use of Product or Information to the extent
such claim is not based upon: (a) the combination of such Product or Information
by Ingram Micro with another product or information not authorized by Vendor;
(b) the modification of such Product or Information by Ingram Micro; or (c) use
of the Product or Information by Ingram Micro except as authorized in this
Agreement. Upon threat of claim or claim of infringement, Vendor may, at its
expense and option (i) procure the right to continue using any part of Product,
(ii) replace the infringing Product with a non-infringing Product of similar
performance, or (iii) modify Product to make it non-infringing. However, such
right of return is in addition to, and not a substitute for, Ingram Micro’s
right to indemnification hereunder.



--------------------------------------------------------------------------------

Ingram Micro Inc. Distribution Agreement

 

8.3 Document Production Indemnity. Each party shall indemnify and hold the other
party harmless from and against all actual out of pocket costs associated
directly with document production, depositions, interrogatories and related
demands, arising either from private third party claims or governmental claims
or investigations against or concerning the party wherein the other party is
neither a party to nor target of such claims or investigations.

8.4 Indemnification by Ingram Micro. Ingram Micro will defend, indemnify and
hold Vendor harmless from and against any and all damages, liabilities, costs
and expenses (including but not limited to attorneys’ fees) arising out of or
incurred by Vendor in connection with or as a result of any third party claim or
proceeding made or brought against Vendor with respect to any allegation that
(i) Ingram Micro’s acts, omissions, misrepresentations, or gross negligence
caused personal or bodily injury or tangible property damage , or (ii) there has
been any material breach or default by Ingram Micro in the performance of Ingram
Micro’s obligations under this Agreement.

 

9. LIMITATION OF LIABILITY

EXCEPT AS OTHERWISE STATED HEREIN, AND EXCEPT TO THE EXTENT OF BODILY INJURY OR
DEATH OR VIOLATION OF SECTIONS 5 OR 11.2, NEITHER PARTY SHALL BE LIABLE TO THE
OTHER FOR LOST PROFITS OR BUSINESS, INDIRECT, CONSEQUENTIAL OR PUNITIVE DAMAGES,
WHETHER BASED IN CONTRACT OR TORT (INCLUDING NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE) WHETHER OR NOT EITHER PARTY HAS BEEN ADVISED OF THE POSSIBILITY OF
SUCH DAMAGES. EXCEPT FOR CLAIMS BASED ON SECTIONS 5, 8 OR 11.2, IN NO EVENT WILL
VENDOR’S AGGREGATE LIABILITY ARISING OUT OF OR RELATED TO THIS AGREEMENT EXCEED
THE TOTAL AMOUNT ACTUALLY PAID BY INGRAM MICRO TO VENDOR FOR THE INDIVIDUAL
PRODUCT SUBSCRIPTION ON WHICH THE CLAIM IS BASED DURING THE ONE-YEAR PERIOD
PRIOR TO THE EVENT OUT OF WHICH THE CLAIM AROSE.

 

10. GOVERNMENT PROGRAMS

Vendor may, at its sole option, participate in a special pricing and marketing
program targeting the federal, state and local government and/or educational
markets. If Vendor participates in such a program, Vendor agrees to execute a
separate agreement and comply with all mandatory Federal Acquisition Regulation
(“FAR”) flow-down provisions, if any, required by such government entity and to
which Vendor has agreed in writing.

 

11. GENERAL PROVISIONS

11.1 Conflicting Terms. In the event of a conflict between the terms and
conditions of the underlying Agreement and the terms and conditions in any
exhibit thereto, the terms and conditions in the exhibit shall govern.

 

11.2 Confidentiality.

(a) Either party may disclose to the other information in connection with its
performance hereunder which it deems to be confidential and proprietary. Such
information, which is originated by the disclosing party (the “Owner”) or is
within the special knowledge of such party shall, if in documentary form and
conspicuously marked “confidential, at the time of disclosure or it would
otherwise by its nature be reasonably considered “confidential”, be considered
to be confidential and proprietary (“Confidential Information”). In addition, if
any other information is not marked and in documentary form when disclosed, but
is thereafter reduced to a writing and forwarded to the other party within ten
(10) days of the date of initial visual or oral disclosure and marked
“confidential”, it shall, effective from the time of initial disclosure be
considered (also “Confidential Information”). Notwithstanding, however, the
presence or absence of a marking as indicated above, Confidential Information
shall include all information, regardless of the form in which it is
transmitted, relating to the Owner’s (or another party whose information Owner
has in its possession under obligations of confidentiality) past, present or
future research, development or business plans, software, operations or systems
(including, without limitation, the terms and conditions of this Agreement,
studies or reports, software, memoranda, drafts and other information in either
tangible or intangible form).

(b) For a period of two (2) years from the date of disclosure to the party
receiving the Confidential Information (the “Recipient”), Recipient shall not
disclose any Confidential Information it receives from Owner to any person, firm
or corporation except: (i) employees of Recipient and its affiliated companies
who have a need to know and who have been informed of Recipient’s obligation
hereunder; (ii) contractors or consultants under contract to Recipient who have
a need to know, who have been informed of



--------------------------------------------------------------------------------

Ingram Micro Inc. Distribution Agreement

 

Recipient’s obligations hereunder, and who have agreed in writing not to
disclose Confidential Information for a period not shorter than the
nondisclosure period provided above; and (iii) as provided in subparagraph
(c) below. Notwithstanding the foregoing, the obligations set forth in this
Section 11.2 shall, for any Confidential Information which constitutes as trade
secret under applicable law, continue so long as such information constitutes a
trade secret and the Recipient has not disposed of the Confidential Information
pursuant to its document retention policies. Recipient shall use the same degree
of care, but in no case less than reasonable care, to avoid disclosure of such
Confidential Information as Recipient uses with respect to its own Confidential
Information of like importance.

(c) Information shall not be deemed confidential or proprietary for purposes of
this Agreement, and Recipient shall have no obligation with respect to any such
information, which: (i) is already known to Recipient at the time of its
disclosure without restriction; (ii) is or becomes publicly known through no
wrongful act of Recipient; (iii) is received from a third party without similar
restrictions and without breach of this Agreement; (iv) is independently
developed by Recipient without use of or reference to the Confidential
Information; or (v) is lawfully required to be disclosed to any government
agency or is otherwise required to be disclosed by law provided that the
Recipient provides prompt notice to the Owner and uses reasonable efforts to
protect the confidentiality of such information.

(d) All Confidential Information disclosed by Owner to Recipient pursuant to
this Agreement in tangible form (including, without limitation, information
incorporated in computer software) shall be and remain in the property of Owner,
and all such Confidential Information shall be promptly returned to Owner or
certified as destroyed, as the Owner may so designate, upon written request.

(e) Neither party shall be liable for any errors or omissions in the
Confidential Information or for the use or the results of use of Confidential
Information. ANY AND ALL INFORMATION DISCLOSED UNDER THIS AGREEMENT IS PROVIDED
“AS IS” WITHOUT ANY WARRANTY OF ANY KIND, AND DISCLOSER HEREBY DISCLAIMS ANY
IMPLIED WARRANTIES, INCLUDING MERCHANTABILITY AND FITNESS FOR A PARTICULAR
PURPOSE.

11.3 Independent Contractors. Each party shall be considered an independent
contractor. The relationship between the parties shall not be construed to be
that of employer and employee, nor constitute a partnership, joint venture or
agency of any kind. Neither party shall have any right to enter into any
contracts or commitments in the name of, or on behalf of, the other party, or to
bind the other party in any respect whatsoever.

11.4 Notices. Any legal notices which either party may desire to give the other
party must be in writing and may be given by (i) personal delivery to an officer
of the party, (ii) by mailing the same by registered or certified mail, return
receipt requested, or via nationally recognized courier services to the party at
the address of such party as set forth below, or such other address as the
parties may hereinafter designate, and (iii) by facsimile subsequently to be
confirmed in writing pursuant to item (ii) herein.

Notices to Ingram Micro:

Ingram Micro Inc.

1600 E. St. Andrew Place

Santa Ana, CA 92705

Notices to Vendor:

Websense, Inc.

10240 Sorrento Valley Road

San Diego, CA 92121

11.5 Governing Law. This Agreement shall be construed and enforced in accordance
with the laws of the State of California, exclusive of its conflicts of law
provisions. The United Nations Convention on Contracts for the International
Sale of Goods shall not apply to this Agreement. The parties agree to the
exclusive jurisdiction and venue of the state and federal courts located in
Orange County, California, USA, for the adjudication of any disputes arising
from, related to or regarding the Products or the subject matter of this
Agreement.

11.6 Dispute Resolution. Unless otherwise agreed in writing, the exclusive
procedure for handling disputes shall be as set forth herein. Notwithstanding
such procedures, either party may, at any time, seek injunctive relief in
addition to the process described below. Performance under the Agreement shall
continue during the dispute resolution process except in such instance where
continuation would cause the Agreement to fail its essential purpose. The
parties agree that payment disputes shall not, in association with such dispute
resolution procedures, be considered as a condition giving rise to failure of
essential purpose.



--------------------------------------------------------------------------------

Ingram Micro Inc. Distribution Agreement

 

(a) Informal Dispute Resolution. Prior to mediation the parties shall seek
informal resolution of disputes. The process shall be initiated with written
notice of one party to the other describing the dispute with reasonable
particularity followed with a written response within ten (10) days of receipt
of notice. Each party shall promptly designate an executive with requisite
authority to resolve the dispute and who is at a higher level of management than
the person with administrative responsibility over the Agreement. The informal
procedure shall commence within ten (10) days of the date of response. All
reasonable requests for non-privileged information reasonably related to the
dispute shall be honored. If the dispute is not resolved within thirty (30) days
of commencement of the procedure, either party may proceed to mediation pursuant
to the rules set forth in (b) below.

(b) Mediation. If the dispute is valued, in the aggregate, at not less than $2.5
million and has not been resolved pursuant to (a) above or, if the parties fail
to commence informal dispute resolution pursuant to (a) above, either party may,
in writing and within twenty (20) days of the response date noted in (a) above,
ask the other party to participate in a one (1) day mediation with an impartial
mediator, and the other party shall do so. Each party will bear its own expenses
and an equal share of the fees of the mediator. If the mediation is not
successful the parties may proceed with litigation subject to Section 11.5 above

11.7 Tax Exemption Certificate. Upon request, Ingram Micro will provide Vendor
with a valid tax exemption certificate.

11.8 Compliance. Each party shall comply with all applicable state, federal, and
where applicable, country specific rules and regulations and shall indemnify the
other party in the event of any violations thereof.

 

11.9 Insurance.

Vendor shall obtain and maintain the following insurance coverage at its
expense:

(a) Commercial General Liability (including product and completed operations,
personal and advertising injury and contractual liability coverage) with a
minimum per occurrence limit of $5,000,000; General Aggregate limit of
$5,000,000; Products and Completed Operations Aggregate limit of $5,000,000 and
Personal & Advertising Injury limit of $5,000,000, written on an occurrence
form. Limits noted above will be comprised of primary Commercial General
Liability and Umbrella Liability. The insurance policy will include a Vendor
Endorsement executed in favor of Ingram Micro Inc.

(b) Workers’ Compensation Insurance with statutory limits granting a waiver of
subrogation in favor of Ingram Micro Inc.

(c) Employers’ Liability (Stop-Gap Liability) insurance with minimum limits of
$1,000,000.

(d) Automobile Liability Insurance with $5,000,000 coverage limits for each
accident, including owned, non-owned and hired vehicles.

(e) The coverage territory applicable to the insurance policies required above
must be worldwide with the exception of Workers’ Compensation insurance, which
must be maintained in those territories where such coverage is mandated, and
Auto Liability. Vendor will provide Certificates of Insurance at all times
naming Ingram Micro Inc. as “Additional Insured” with respect to General
Liability, Umbrella Liability, and Auto Liability policies. Vendor shall provide
the Certificates of Insurance evidencing the required coverage and specifically
confirming the vendor endorsement and waiver of subrogation as stated above upon
execution of this Agreement and at each renewal thereafter.

(f) Vendor’s insurers must be Best rated A-, VII or better. Policy limits may
not be reduced, terms materially changed, or policies canceled by either party
except after thirty (30) days prior written notice to Ingram Micro. Vendor’s
insurance shall be primary with respect to all obligations assumed by Vendor
pursuant to this Agreement. Any insurance carried by Ingram Micro shall not
contribute to insurance maintained by Vendor. Coverage and limits referred to
above shall not in any way limit the liability of Vendor.

11.10 Media Releases. Except for any announcement intended solely for internal
distribution by either party or any disclosure required by legal, accounting, or
regulatory requirements, all media releases, public announcements, or public
disclosures, including but not limited to promotional or marketing material, by
either party or its employees or agents relating to this Agreement or its
subject matter, or including the Marks of the other party or any affiliate of
such party, shall be coordinated with and approved in writing by the other party
prior to the release thereof.

11.11 Gifts, Gratuities, Entertainment and other Courtesies. Ingram Micro’s
policy prohibits solicitation of gifts, gratuities, entertainment and other
courtesies from Vendor and will be provided in writing to Vendor.

11.12 Construction. The parties to this Agreement and their counsel have
reviewed and revised this Agreement and the normal rule of construction that any
ambiguities in the Agreement are to be resolved against the drafting party shall
not be employed in the interpretation of this Agreement.



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

11.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

11.14 Section Headings. Section headings in this Agreement are for convenience
only, and shall not be used in construing the Agreement.

11.15 Incorporation of all Exhibits. Each exhibit referred to and attached
hereto is incorporated by reference as if set forth fully herein.

11.16 Severability. If any provision of these terms and conditions shall be held
to be invalid, illegal or unenforceable, such provision shall be enforced to the
fullest extent permitted by applicable law and the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

11.17 No Implied Waivers. If either party fails to require performance of any
duty hereunder by the other party, such failure shall not affect its right to
require performance of that or any other duty thereafter. The waiver by either
party of a breach of any provision of this Agreement shall not be a waiver of
the provision itself or a waiver of any breach thereafter, or a waiver of any
other provision herein.

11.18 Binding Effect; Assignment. Neither party shall assign this Agreement
without the express written consent of assignment by the other party, except for
an assignment to an Affiliate or an assignee of all or substantially all of the
assets, stock, or equity of the assigning party (whether pursuant to a merger,
acquisition, or otherwise) provided that the assigning party promptly notifies
the non-assigning party of such assignment in writing and provides written
evidence that the assignee has assumed all of the obligations of the assigning
party under this Agreement; any other attempt to assign or transfer this
Agreement without the express written consent of the other party shall not be
binding upon the other party and shall not relieve from any liability or
obligation under this Agreement. Subject to the foregoing, this Agreement shall
be binding upon and shall inure to the benefit of the parties hereto and their
respective successors and assigns.

11.19 Acquisitions. If, as a result of any merger or acquisition of any kind,
Vendor becomes obligated under, or entitled to the benefits of, any other
distribution agreement with Ingram Micro the terms of which are not consistent
with the terms of this Agreement, then the parties shall have the right to
mutually determine with respect to any such conflicting terms, which terms shall
be binding on Vendor and Ingram Micro.

11.20 Termination. Notwithstanding anything to the contrary in this Agreement,
if the parties fail to reach agreement on the pricing and fees applicable to
this Agreement on or before the forty-fifth day after the Effective Date, then
Websense may terminate this Agreement without penalty or obligation. After the
initial term, either party may terminate this Agreement for convenience and
without cause upon thirty (30) days prior written notice to the other party.
Either party may terminate this Agreement with written notice if the other
party: materially breaches any term of this Agreement and fails to cure within
fifteen (15) days after written notification detailing such breach; or ceases to
conduct business in the normal course, becomes insolvent, makes a general
assignment for the benefit of creditors, suffers or permits the appointment of a
receiver for its business or assets, or avails itself of or becomes subject to
any proceeding under any Bankruptcy Act or any other federal or state statute
relating to insolvency or the protection of rights of creditors.

11.21 Survival. Unless a provision setting forth the rights or obligations of a
party hereunder is expressly terminated pursuant to the specific language of the
provision, the parties acknowledge and agree that all rights and obligations set
forth herein, which by their nature or operation are considered material, shall
survive termination of this Agreement.

11.22 Entirety. This Agreement constitutes the entire agreement between the
parties regarding its subject matter. This Agreement supersedes any and all
previous proposals, representations or statements, oral or written. Any previous
agreements between the parties pertaining to the subject matter of this
Agreement are expressly terminated. The terms and conditions of each party’s
purchase orders, invoices, acknowledgments, confirmations or similar documents
shall not apply to any order under this Agreement, and any such terms and
conditions on any such document are objected to without need of further notice
or objection. Any modifications to this Agreement must be in writing and signed
by authorized representatives of both parties.

11.23 Signatory Acknowledgement. The signatory hereto acknowledges that this
contract is intended to bind it and its subsidiaries and affiliates.
Accordingly, the signatory hereto shall (i) take all necessary action to ensure
compliance with the terms of this Agreement by all of its subsidiaries and
affiliates and (ii) be responsible for any breaches by any of its subsidiaries
and affiliates of any obligation hereunder, including without limitation, any
payment obligation, any indemnification obligation and any warranty obligation.



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

11.24 Authorized Representatives. Either party’s authorized representative for
execution of this Agreement or any amendment hereto shall be president, a
partner, or a duly authorized vice-president or representative of the respective
party. The parties executing this Agreement warrant that they have the requisite
authority to do so.

11.25 Force Majeure. Neither party shall be liable or deemed to be in default
for any delay or failure in performance under this Agreement or interruption of
service resulting directly or indirectly from acts of God, acts of war or any
causes beyond the reasonable control of the acting party. Notwithstanding the
foregoing, if a party fails to perform under this Agreement because of the
events stated herein, the affected party shall take commercially reasonable
steps to mitigate the detrimental impact of such failure of performance on the
other party.

 

IN WITNESS WHEREOF, the parties hereunto have executed this Agreement. Ingram
Micro Inc. (“Ingram Micro”)     Websense, Inc. (“Vendor”) By:         By:    

Printed Name:         Printed Name:    

Title:         Title:    

Date:         Date:    

EXHIBITS:

 

A End-User Subscription Agreement

 

B Subscription Order Form

 

C Subscription Product Terms

 

D Subscription Fees



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

EXHIBIT A

For information purposes only

LOGO [g20771g19n74.jpg]

The following Agreement describes the terms and conditions under which WEBSENSE
offers you a subscription to use its software and database(s). By clicking on
the “I Agree” button below or by using WEBSENSE software or any WEBSENSE
database, YOU ACKNOWLEDGE THAT YOU HAVE READ THIS AGREEMENT AND UNDERSTAND IT,
AND YOU AGREE TO BE BOUND BY ITS TERMS AND CONDITIONS.

SUBSCRIPTION AGREEMENT

 

1. Subscription

Websense, Inc., located at 10240 Sorrento Valley Road, San Diego, CA 92121
(“WEBSENSE”), hereby provides you (“You” or “Your”) with certain subscription
services (the “Subscription”) in accordance with the terms of this Agreement. As
part of the non-transferable Subscription, certain WEBSENSE proprietary software
applications (“Software”), WEBSENSE proprietary database(s) of URL addresses,
applications and other valuable information (“Database(s)”), changes to the
content of the Database(s) (“Database Updates”) and certain modifications or
revisions to the Software (“Software Upgrades”), together with applicable
documentation (collectively, the “Products”) shall be made accessible to You on
a periodic basis as set forth below. For clarification, the term “Software”
shall include Software Upgrades and the term “Database(s)” shall include
Database Updates.

 

2. Evaluation Key

If You have received a temporary encrypted alphanumeric access code (“Evaluation
Key”) as a prospective subscriber for evaluation purposes, You must use it
strictly for Your own internal use in evaluating the Products’ performance to
facilitate Your subscription decision. The Evaluation Key will allow You to
access certain Databases using certain of the Software for a maximum period of
thirty (30) days in accordance with the terms and conditions provided therewith.
At the end of the thirty (30) day evaluation period, (i) the Agreement shall
terminate and You must return or destroy all Products in Your possession,
whether on servers, computers, electronic appliances, devices, storage media or
located elsewhere, or (ii) You must convert this limited evaluation usage to a
Subscription by payment of the applicable Subscription fee (“Subscription Fee”)
for a fee-based encrypted alphanumeric Subscription access code (“Subscription
Key”).

 

3. Subscription Key

Once the parties mutually agree to the terms of a purchase commitment (the
“Order”), WEBSENSE will issue You a Subscription Key that allows You to access
certain Databases and use the Software in accordance with the terms and
conditions set forth herein. You may download the Software from WEBSENSE’s web
site located at http://www.websense.com or transfer it to Your server from
compact disk, diskette, tape or other media provided by WEBSENSE. You may use
the Software to access certain Database(s) only on a specified server, in and
for Your own or Your subsidiaries’ or affiliates’ internal purposes and business
operations. The Subscription Key may be relocated and/or transferred to operate
on another of Your servers within another of Your locations.

 

4. Subscription Fee

Your payment of the Subscription Fee entitles You to access the ordered
Database(s) based on the number of Seats that the Subscription Fee covers for
the term of the Subscription. “Seat” means each computer, electronic appliance
or device that is authorized to access or use the Database(s), whether or not
through, or in conjunction with, a server. The amount due will be set forth in
the Order and billed via an invoice from WEBSENSE or one of its authorized
resellers (“Resellers”). YOUR USAGE MAY EXCEED THE NUMBER OF SEATS ONLY UPON THE
PAYMENT OF ADDITIONAL SUBSCRIPTION FEES FOR ADDITIONAL SEATS. WEBSENSE may audit
Your usage of the Products on-site during normal business hours upon reasonable
notice or remotely at any time. You will be invoiced and required to pay for any
Seats not previously subscribed to by You. In the event any invoice is not paid
by You within thirty (30) days after receipt, WEBSENSE may assess a late payment
charge in an amount equal to a rate of two percent (2%) per month, or the
highest amount allowed under applicable law, whichever is lower, on any
outstanding balance which is not paid. Any and all fees specified in this
Agreement do not include sales, use, property, value-added, withholding or other
taxes, duties or fees, associated with the rights granted hereunder, the
Products supplied herein or services provided through this Agreement (“Taxes”).
Any such Taxes shall be Your sole responsibility and will be billed to and paid
by You. This Section 4 shall not apply to Taxes based on WEBSENSE’s net income
or payroll taxes.

 

5. Term/Renewals

As used in this Agreement, “Term” means the initial Subscription term and any
subsequent renewal term(s) for the Subscription. The initial Term of the
Subscription is set forth in the Order. You must pay additional annual
Subscription Fees prior to the expiration date of the then-current Term for
uninterrupted access to the Database(s) for a renewal Term.



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

6. Database Updates and Software Upgrades

WEBSENSE regularly makes Database Updates and Software Upgrades. Your
Subscription entitles You to advise WEBSENSE to download Database Updates to
Your designated server pursuant to Your reasonable instructions. WEBSENSE may
require You to install Software Upgrades up to and including the latest release.
Database Updates and Software Upgrades will be provided to You only if You have
paid the appropriate Subscription Fee for Your Seats. You may at Your sole
discretion, provide to WEBSENSE manually, or utilizing the automated technology
of WEBSENSE’s proprietary software, WebCatcher™, the URL addresses which You may
have accessed or attempted to access, so that WEBSENSE may analyze and
categorize them and include them in the Databases. Should You elect to enable
WebCatcher™, WEBSENSE makes no representations about the legality of such
monitoring in any particular jurisdiction, and You shall be responsible and
Websense shall have no responsibility for determining that this proposed use of
the Products complies with applicable laws.

 

7. Email Opt-Out

Websense may periodically send You messages of an informational, advertisement
or technical nature via email. You may choose to “opt-out” of receiving these
messages by sending an email to optoutlegal@websense.com requesting the opt-out.
You acknowledge and agree that by sending such email and “opting out” You will
not receive emails containing messages concerning upgrades and enhancements to
Websense Products.

 

8. Premium Groups and Application Modules

WEBSENSE may offer certain enhanced subscription services, including but not
limited to subscription services that allow You to utilize add-on application
modules. The parties may agree pursuant to an Order that WEBSENSE shall provide
the enhanced subscription services to You. WEBSENSE shall provide the enhanced
subscription services only if You have paid the appropriate Subscription Fee for
Your Seats utilizing the enhanced subscription services. With respect to certain
enhanced subscription services, in order to get the full benefit of the enhanced
subscription services, You shall have the right to install certain Software
designated in an Order on individual computers, electronic appliances or
devices, rather than merely on Your server. If the Subscription includes the
appropriate application module(s), You may at Your sole discretion, provide to
WEBSENSE manually, or utilizing the automated technology of WEBSENSE’s
proprietary software, AppCatcher™, the names of applications which You may have
accessed or attempted to access, so that WEBSENSE may analyze and categorize
them and include them in the Databases. Should You elect to enable AppCatcher™,
WEBSENSE makes no representations about the legality of such monitoring in any
particular jurisdiction, and You shall be responsible as between the parties for
determining that this proposed use of the Products complies with applicable
laws.

 

9. Usage Policy

You represent and warrant that: (i) You shall take all appropriate measures to
avoid violating any privacy rights of individuals in connection with Your use of
the Products; (ii) You shall provide written notice to all users of the Products
that their use of Your computers, electronic appliances and devices may be
monitored, and that the users should have no expectation of privacy when using
the Products, including accessing the Internet or applications, as appropriate;
(iii) when You submit any web or application use data to WEBSENSE, You shall do
so without any information identifying any particular individual who attempted
to access or actually accessed a specific URL address or application, or any
other data that might identify any particular user; and (iv) You shall take
appropriate steps to keep any monitoring data confidential, and use it only for
internal computer system management purposes and (v) the Product will not be
used to filter, screen, manage or censor Internet content for consumers without
their permission.

 

10. Limited Warranty

WEBSENSE warrants that the Products will operate in substantial conformance with
the then current WEBSENSE published documentation under normal use for the Term.
Notwithstanding the previous sentence, WEBSENSE does not warrant that: (i) the
Products will be free of defects; (ii) the Products will satisfy all of Your
requirements; (iii) the Products will be used without interruption or error;
(iv) the Products will always block access to the addresses and applications
that are contained in the Databases; (v) the Databases will contain every
foreseeable URL address or application that should potentially be blocked; or
(vi) addresses and applications contained in the Databases will be appropriately
categorized.

WEBSENSE shall use reasonable efforts to remedy any significant non-conformance
in the Products which You report to WEBSENSE that WEBSENSE can reasonably
identify and confirm. WEBSENSE or its representative will repair or replace any
such non-conforming or defective Products. You acknowledge that this paragraph
sets forth Your exclusive remedy and WEBSENSE’s exclusive liability for any
breach of warranty or other duty related to the Products. Any unauthorized
modification of the Products, tampering with the Products, use of the Products
inconsistent with the accompanying documentation, or related breach of this
Agreement by You shall void the aforementioned warranty.

EXCEPT AS EXPLICITLY SET FORTH HEREIN AND TO THE EXTENT ALLOWED BY LAW, THERE
ARE NO OTHER WARRANTIES, EXPRESS OR IMPLIED, INCLUDING BUT NOT LIMITED TO, THE
IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE WITH
RESPECT TO THE PRODUCTS OR THE SUBJECT MATTER OF THIS AGREEMENT.

 

11. Limitation of Liability

TO THE FULLEST EXTENT PERMITTED BY LAW, UNDER NO CIRCUMSTANCES WILL WEBSENSE,
ITS LICENSORS OR RESELLERS BE LIABLE FOR ANY DIRECT, INDIRECT, CONSEQUENTIAL,
SPECIAL, PUNITIVE OR INCIDENTAL DAMAGES, WHETHER FORESEEABLE OR UNFORESEEABLE,
BASED UPON ANY CLAIMS INCLUDING, BUT NOT LIMITED TO CLAIMS FOR LOSS OF DATA,
GOODWILL, OPPORTUNITY, REVENUE, PROFITS, OR USE OF THE PRODUCTS, INTERRUPTION IN
USE OR AVAILABILITY OF DATA, STOPPAGE OF OTHER WORK OR IMPAIRMENT OF OTHER
ASSETS, PRIVACY, EMPLOYEE CONDUCT, ACCESS TO URL ADDRESSES OR APPLICATIONS
CONTAINED IN THE DATABASES THAT SHOULD HAVE BEEN BLOCKED, THE CONTENTS OF ANY
ADDRESS OR APPLICATION IN THE DATABASES, NEGLIGENCE, BREACH OF CONTRACT, TORT OR
OTHERWISE AND THIRD PARTY CLAIMS, EVEN IF WEBSENSE HAS BEEN ADVISED OF THE
POSSIBILITY OF SUCH DAMAGES. IN NO EVENT WILL ANY AGGREGATE LIABILITY EXCEED THE
TOTAL AMOUNT ACTUALLY PAID BY YOU TO WEBSENSE OVER THE ONE YEAR PERIOD PRIOR TO
THE EVENT OUT OF WHICH THE CLAIM AROSE FOR THE SPECIFIC SUBSCRIPTION FOR THE
PRODUCT THAT DIRECTLY CAUSED THE DAMAGE.



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

12. Ownership

All right, title and interest in and to the Products and any modifications,
translations, or derivatives thereof, even if unauthorized, and all applicable
rights in patents, copyrights, trade secrets, trademarks and all intellectual
property rights in the same shall remain exclusively with WEBSENSE and its
licensors, if any. Products provided hereunder are valuable, proprietary, and
unique, and You agree to be bound by and observe the proprietary nature thereof.
“Websense®,” “Websense Enterprise®,” “WebCatcher™” and “AppCatcher™” are
trademarks of WEBSENSE. WEBSENSE’s failure to list a trademark in this
Section 12 shall not constitute a waiver of any trademark rights. You may not,
and shall not allow third parties to: (i) reverse engineer, decompile, or
disassemble the Products, except and only to the extent that such activity is
expressly permitted by applicable law notwithstanding this limitation;
(ii) modify the Products or incorporate the Products into, or with, any other
software; (iii) remove any Products’ identification or other notices; or
(iv) loan, reproduce, transfer, distribute or resell the Products or any portion
thereof, without the prior written consent of WEBSENSE. You may make copies of
the Software for backup and hot swap purposes only. You may not, and shall not
allow third parties to, publish, distribute or disclose the results of any
benchmark tests performed on the Products without WEBSENSE’S prior written
approval.

 

13. Intellectual Property Indemnification

In the event of any claim by a third party against You asserting, or involving,
a patent or copyright violation which concerns Products subscribed to by You
hereunder, WEBSENSE will defend You, at its expense, and will indemnify You
against cost, expense, attorneys’ fees and liability arising from such claim
whether or not such claim is successful; however, You must notify WEBSENSE in
writing within ten (10) days after You have received notice of any such claim of
infringement. WEBSENSE shall have sole control of the defense and related
settlement negotiations for the claim; provided that WEBSENSE shall have no
right to incur any financial liability for a claim or a materially adverse
impact on Your behalf without Your written consent. You shall fully assist and
cooperate in the defense and settlement negotiations as reasonably requested by
WEBSENSE so long as WEBSENSE pays Your out-of-pocket expenses associated with
such assistance and cooperation. Subject to WEBSENSE’s right to control the
defense and settlement of such claims, You may, at Your cost and expense, engage
Your own counsel to advise You regarding any claims.

In the event an injunction or order shall be obtained against Your use of
Products, or if in the opinion of WEBSENSE, the Products are likely to become
the subject of a claim of infringement, WEBSENSE shall, at its sole option and
expense: (i) procure for You the right to continue using the Products;
(ii) modify the Products so that they become non-infringing; or (iii) replace
the Products with substitute Products which perform substantially the same.
WEBSENSE will have no liability to You with respect to any claim of patent or
copyright infringement which is based upon: (a) the combination or use of the
Products with any other equipment or program not furnished by WEBSENSE; (b) any
modification of the furnished Products by a party other than WEBSENSE; (c) any
use of the Products by You that exceeds the scope of the rights set forth in
Section 12; or (d) the failure to promptly use/install any Database Update or
Software Upgrade provided by WEBSENSE. You shall indemnify WEBSENSE for any
third party claims of patent or copyright infringement arising out of Your
actions (a)-(d), as set forth in the previous sentence.

THE FOREGOING STATES YOUR SOLE AND EXCLUSIVE REMEDY FOR INFRINGEMENT OF
INTELLECTUAL PROPERTY RIGHTS AND THE ENTIRE LIABILITY OF WEBSENSE WITH REGARD
THERETO.

 

14. Termination/Suspension of Access

WEBSENSE may terminate this Agreement, upon reasonable notice, if You breach any
term hereof. Any payment obligations of a party and the terms of Sections 10,
11, 12, 13, 15, 16, 17, 18 and 19, as appropriate, shall survive termination or
expiration of this Agreement. Upon expiration or termination of this Agreement
for any reason, all rights granted to You to use the Products or access the
Database(s) hereunder will cease and You must promptly destroy all Products, and
any copies thereof, in Your possession, whether on servers, computers,
electronic appliances, devices, storage media or located elsewhere.

 

15. Software and Services

Subject to the terms and conditions of this Agreement, and only prior to
termination or expiration of this Agreement, WEBSENSE hereby grants You a
limited, non-exclusive, non-sublicensable, non-transferable right solely to
access and use internally Software and Software Upgrades (in object code form
only) to: (i) access WEBSENSE Database(s) and Database Updates; and (ii) manage
Your Internet and application use, during the term of this Agreement and as
described in the Order. This right extends only to the number of Seats set forth
in the Order and is effective only upon the payment of the Subscription Fee. The
Products shall reside on Your designated server, except as set forth in
Section 8. Websense provides its standard technical support for Subscriptions to
Products pursuant to the terms of this Agreement. Enhanced support offerings and
services are available for additional cost and are also sold pursuant to the
terms of this Agreement.

 

16. Export Restrictions

You acknowledge that the Products and all related technical information,
documents and materials are subject to export controls under the U.S. Export
Administration Regulations and the export regulations of other countries. You
may not re-export the Products or related technical information, documents or
materials unless You have complied with all appropriate laws, regulations and
rulings, and obtained an appropriate authorization from the U.S. Commerce
Department and/or any other appropriate government authorities.

 

17. Governing Law

This Agreement shall be governed in all respects by the laws of the State of
California, USA, excluding its conflict of laws rules and without application of
the United Nations Conventions on Contracts for the International Sale of Goods.
You agree to the exclusive jurisdiction and venue of the state and federal
courts located in San Diego County, California, USA, for the adjudication of any
disputes arising from, related to or regarding the Products or the subject
matter of this Agreement.

 

18. Government Customers

If a unit or agency of the U.S. government is given certain rights to use the
Products, this provision applies. The Products (a) are or contain existing
computer software and accompanying documentation and were developed at private
expense, (b) are trade secrets of WEBSENSE for all purposes of the Freedom of
Information Act, (c) are “commercial items” and/or “commercial computer
software” as defined in FAR 2.101, DFARS 252.227-7014(a)(1) and DFARS section
252.227-7015, subject to limited utilization as expressly stated in this
Agreement, (d) in all respects are proprietary data belonging to WEBSENSE, and
(e) are unpublished and all rights are



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

reserved under the copyright law of the United States. For civilian agencies and
entities given certain rights to use the Products, and any legend or mark
thereof, the rights to use the Products are limited to “Restricted Rights,” and
use, reproduction or disclosure is subject to restrictions set forth in this
Agreement, the provisions in FAR 12.212 or DFARS 227.7202-3 -227.7202-4 and, to
the extent required under U.S. federal law, the minimum restricted rights set
forth in FAR 52.227-14, Restricted Rights Notice (June 1987) Alternate III(g)(3)
or FAR 52.227-19. To the extent any technical data is provided pursuant to the
Agreement, such data is protected per FAR 12.211 and DFARS 227.7102-2 and to the
extent explicitly required by the U.S. government, is subject to limited rights
set forth in DFARS 252.227.7015 and DFARS 252.227-7037. In the event that any of
the above referenced agency regulations are modified or amended, the subsequent
equivalent regulation shall apply.

 

19. Miscellaneous

All notices or approvals required under this Agreement must be given in writing
and sent to the respective addresses set forth in Section 1 above, in the case
of Websense, and in the relevant Order, in Your case, and shall be delivered by
(i) Federal Express or other overnight courier and deemed received within one
business days of sending; (ii) certified U.S. mail and deemed received upon
written verification of receipt; or (iii) facsimile and deemed received upon
acknowledgement of receipt of electronic transmission. This Agreement and any
Orders express the complete and exclusive statement of this agreement between
the parties and supersede all prior oral or written agreements, communications,
statements and negotiations relating to the subject matter hereof.
Inconsistencies between this Agreement and any Orders shall be governed by this
Agreement. Any waiver or modification of this Agreement will not be effective
unless executed in writing and signed by the parties. A waiver of any breach of
this Agreement by a party shall not be construed to be a waiver of a subsequent
breach. This Agreement will bind Your successors-in-interest. If any provision
of this Agreement is held to be unenforceable, in whole or in part, such
provision shall be struck in part or in whole, as necessary, and the remaining
provisions of this Agreement shall remain valid. You acknowledge that WEBSENSE
may use Your company name only in a list of WEBSENSE customers. Neither party
shall be liable for any failure or delay in performance due, in whole or in
part, to any cause beyond its reasonable control, except for payment of fees due
under this Agreement.



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

Exhibit B

For information purposes only

LOGO [g20771g35h34.jpg]

10240 Sorrento Valley Road

San Diego, CA 92121

Subscription Order Form

Websense Inc. hereby grants Subscriber, as identified below, a non-exclusive,
non-transferable right to use the Websense provided software products (the
“Software”) solely to access the Websense Database for a limited time on the
conditions set forth below and in the then current Websense Subscription
Agreement (at www.websense.com/global/en/Downloads/Terms/) incorporated herein
by reference (herein collectively the “Agreement”).

Subscriber Information

 

Subscriber Company:     

Subscriber Contact Name:     

Subscriber Company Address:                                             
                                         
                                         
                                         
                                         
                                                

Subscriber Contact

Telephone:                                     
                                         
                                         
                                         
                                                                           

Subscriber Contact

email:                                      
                                         
                                         
                                         
                                         
                                           

Subscription Fees

Subscriber shall pay a Subscription Fee of $              for              (the
number of) Seats for                      (the number of) year(s).

The subscription period will begin upon signature of this addendum.

Upon expiration of the year(s) purchased, Subscriber must purchase additional
years for proper operation of the Software and for use of the Websense Database.

SUBSCRIBER ACKNOWLEDGES THAT IT HAS AGREED TO THE TERMS AND CONDITIONS FOR
WEBSENSE PRODUCTS AT (www.websense.com/global/en/Downloads/Terms/) WHICH MAY BE
CHANGED FROM TIME TO TIME BY WEBSENSE AND WHICH ARE INCORPORATED HEREIN BY THIS
REFERENCE, BY INSTALLING AND USING THE SOFTWARE AND/OR THE WEBSENSE DATABASE.
THE PERSON SIGNING ON BEHALF OF THE SUBSCRIBER REPRESENTS THAT HE/SHE HAS THE
AUTHORITY TO SIGN THIS AGREEMENT AND BIND THE SUBSCRIBER TO ITS TERMS.



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

Subscriber: By:    

Print Name:    

Title:    

Date:    



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

EXHIBIT C

SUBSCRIPTION PRODUCT TERMS

 

1. PRODUCTS.

General. The terms herein apply to Subscription Products (hereafter in this
Exhibit C the “Product”) and are in addition to the terms in the underlying
Agreement. As used herein, “End-User” shall have the meaning set forth in the
Agreement.

 

2. SUBSCRIPTION GRANT

2.1 Right to Distribute Products. As specifically set forth in the Agreement,
Vendor grants to Ingram Micro a non-exclusive right to distribute Products to
its Resellers throughout the Territory.

2.2 Retained Rights. Notwithstanding anything to the contrary set forth in this
Agreement, all right, title in and to the Products and any modifications,
translations or derivatives thereof, even if unauthorized, and all applicable
rights in patents, copyrights, trade secrets, trademarks and all intellectual
property rights in the same shall remain exclusively with Vendor and its
licensors, if any.

 

3. DISTRIBUTION PROCESS

 

3.1 Electronic Product Access. Vendor shall provide access to the Products
pursuant to an Ingram Micro PO.

3.2 Cancellation of Orders. Ingram Micro has the right to cancel any PO at any
time prior to delivery. Any delivery of the Products on a cancelled PO will be
subject to credit of the Product’s invoice price.

3.3 Invoicing. For each Product ordered by Ingram Micro with access provided to
an End-User, Vendor shall issue to Ingram Micro an invoice showing Ingram
Micro’s PO number, the Vendor part number(s), description(s), price and payment
terms as specified herein. At least monthly, Vendor shall provide Ingram Micro
with a current statement of account listing all invoices outstanding and any
payments made and credits given since the date of the previous statement. Vendor
agrees to provide invoices related to the Product to Ingram Micro within sixty
(60) days of ship date.

3.4 Information. Vendor agrees to provide the following information within ten
(10) days after receipt of a written request from Ingram for any Product which
is subject to such requirements, each Product’s Export Control Classification
Number (ECCN), U.S. Harmonized Tariff System Number (HTS), Country of Origin,
and for Products containing encryption, the Encryption bit, the declaration of
eligibility for License Exception ENC, and a copy of the Commodity
Classification Automated Tracking System (CCATS) approval form.

3.5 Product Warranty: Vendor represents and warrants that (i) it will not
download or cause the download of any Product on the End-User’s computer that
performs functions without the End-User’s or the End-User’s IT administrator’s
advance knowledge and consent including, but not limited to: (a) transmission of
Product that collects and transmits personal information about the computer
owner or End-User, (b) monitors and transmits Web pages accessed (other than
Vendor’s WebCatcher and AppCatcher product features), or (c) modifies default
computer settings as to home page or search, (ii) it will provide easy and
reasonable removal procedures to uninstall any Product from the End-User’s
computer by End-User’s IT administrator, and (iii) it will not use pop-up
windows for advertisements.

3.6 Subscription Desk Infrastructure. Vendor will fund any agreed upon
subscription desk infrastructure for Product support in an amount that is
mutually agreed upon between the parties.

 

4. PRICING & PAYMENT TERMS

4.1 Product Pricing. Not less than thirty (30) days prior to Vendor changing its
list pricing, Vendor must provide Ingram Micro with written notice thereof.
Ingram Micro shall have sole discretion as to the selling price of Product to
its Resellers.



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

4.2 Payment and Withhold Amounts. Ingram Micro’s payment terms for any order of
Product hereunder shall be net thirty (30) days from the invoice date. Payment
shall be deemed made on the payment postmark date or the actual date of
electronic funds transfer, if applicable. Notwithstanding any other provision in
this Agreement to the contrary, Ingram Micro shall not be deemed in default if
it deducts from invoice (“DFI”) or withholds any specific amount invoiced by
Vendor due to Vendor’s error and Vendor agrees that Ingram Micro may DFI for any
other mutually agreed upon credits due Ingram Micro (e.g., Special Pricing or
program withholds.) Any such DFI by Ingram Micro shall constitute Ingram Micro’s
submission of a claim related to such item. Vendor agrees to notify Ingram Micro
of any discrepancies. Vendor agrees that Ingram Micro retains the right to
withhold an amount equal to any complete, approved or pending mutually agreed
upon marketing programs for which Ingram Micro has not yet provided a claim or
invoice to Vendor. The parties agree to reconcile all accounting issues related
to this Agreement on a regular basis.

4.3 Rebate. Vendor will pay Ingram Micro a rebate as mutually agreed between the
parties for every Ingram Micro fiscal quarter or pro-rata portion thereof
commencing upon the Effective Date of this Agreement. Ingram Micro will provide
Vendor with an invoice for the rebate sum at the end of each Ingram Micro fiscal
quarter and Vendor will provide Ingram Micro a check or wire funds in the amount
of the rebate sum within thirty (30) days after receipt of a correct invoice.

 

5. TAXES AND TITLES

5.1 Taxes. Ingram Micro shall pay all applicable country, state, municipal and
other taxes including, without limitation, sales, use, value added, withholding
and other taxes, and customs and import duties on Products, other than taxes
based upon Vendor’s net income. Should tax law in the Territory require the
withholding of tax by Ingram Micro on any of its payments to Vendor, then Ingram
Micro shall provide to Vendor documentation that establishes Ingram Micro’s
obligation to withhold such tax as well as all receipts, credit notices or other
documents which evidence the actual withholding and submission of such taxes by
Ingram Micro to the applicable taxing authorities.

5.2 Title. Title to and risk of loss or damage to the media containing the
Software will pass to Ingram Micro upon delivery to a common carrier at Vendor’s
point of shipment or when the Subscription Key for each Product is sent to
Ingram Micro, its Reseller or the End-User by e-mail.

 

6. RETURNS

6.1 Right of Return. Vendor agrees to consider any return requests by Ingram
Micro or Ingram Micro’s customers on a case-by-case basis. Vendor is under no
obligation to accept returns under this Agreement.



--------------------------------------------------------------------------------

 

Ingram Micro Inc. Distribution Agreement

 

Exhibit D

Subscription Fees

Subscription Fees are based upon per Seat access by an End-User of the
Database(s) pursuant to the terms of the End-User Subscription Agreement the
current form of which is set forth in Exhibit A for a specified subscription
term. Upon expiration of the initial subscription term, an End-User must pay an
annual Subscription Fee for uninterrupted use of the Software to access the
Database(s). “Seat” means any computer, electronic appliance or device that is
authorized to access or use the Databases(s), whether or not through, or in
conjunction with a server. Vendor will provide Ingram Micro notice of an
increase in the list price of the Products, as set forth in Exhibit C. In such
event, Vendor will accept orders at the pre-increase price level for ninety
(90) days after the increase is announced. Vendor does not accept returns.

Current list of fees:

To be agreed in writing between the parties on or before the forty-fifth day
after the Effective Date.